Citation Nr: 1118940	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-42 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected coronary artery disease or diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1968 to June 1975 and January to March 1991.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied, in pertinent part, service connection for hypertension.  

In April 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for hypertension is warranted.  

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  

The Board notes that the Veteran's service treatment records from his second period of active service in 1991 are unavailable.  The Veteran was notified of this development in a March 2008 letter from the RO. 

The Veteran claims his hypertension is due to his diabetes.  The Board notes the Veteran is currently service-connected for diabetes and coronary artery disease (CAD). 

Service treatment records during the Veteran's first period of service do not include any findings of complaints or diagnosis of hypertension. 

In private treatment records dated in October and November 1987, the private physician reported a diagnosis of hypertension.  

A December 1991 service heart screening found an abnormal electrocardiogram and a blood pressure reading of 110/80 mm Hg. A February 1992 reserve service personnel record indicates the Veteran was on temporary profile due to an abnormal electrocardiogram.  

A February 1998 private treatment records included a diagnosis of borderline hypertension.  A formal diagnosis of hypertensive heart disease was made in a February 2002 private treatment record.  The physician also noted possible type II diabetes. 

In a May 2001 private treatment record, the diagnoses included CAD and mild hypertension.  

The first objective evidence of a diagnosis of diabetes is in a March 2007 private treatment note.  

During November 2007 and August 2009 VA examinations, the examiner opined that the Veteran's hypertension is not due to his diabetes as the Veteran stated he was diagnosed with hypertension in 2000 which predates his diagnosis of diabetes in 2005.  The examiners further noted that hypertension is not exacerbated by his diabetes as he does not have nephropathy. 

Although the November 2007 and August 2009 VA examiners agreed that the Veteran's hypertension is not caused or aggravated by his service-connected diabetes, there is no opinion in the claims file that addresses whether the Veteran's hypertension is aggravated by or part and parcel to his now service-connected CAD.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).

The Board further notes that the Veteran's first diagnosis of hypertension is in 1987, prior to his service in 1991.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Therefore, the Board finds a VA opinion is necessary to determine if the Veteran's preexisting hypertension was aggravated or permanently worsened by his 1991 service.  

In light of the cumulative record, the Board has determined that a medical examination is needed to determine if the Veteran's hypertension was aggravated by his second period of active service or by any service-connected disability.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hypertension since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the current nature and etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the claims folder and an examination of the Veteran, the physician is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that:

a. hypertension was aggravated to a permanent degree beyond the natural progression of the disease by the Veteran's active duty service in 1991; and/or, 

b. hypertension is caused or aggravated by either his service-connected CAD or diabetes; and/or,

c. hypertension is 'part and parcel' of the same disease process as either his diabetes or CAD. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


